Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-25 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a vertical arrangement of nanowires above a fin, the fin having a lateral width greater than a lateral width of the vertical arrangement of nanowires”. 

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a vertical arrangement of nanowires above a fin, the fin having a lateral width greater than a lateral width of the vertical arrangement of nanowires”. 

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “nanowires of the second vertical arrangement of nanowires having a horizontal width greater than a horizontal width of the nanowires of 

Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first conductive contact structure coupled to the first epitaxial source or drain structure, the first conductive contact structure is partially along the fin”. 

Regarding claim 24. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second conductive contact structure deeper along the fin than the first conductive contact structure, the second conductive contact structure has an exposed surface at a bottom of the fin”. 

Regarding claim 25. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second epitaxial source or drain structure at a second end of the vertical arrangement of nanowires, the first and second epitaxial source or drain structures are non-discrete first and second epitaxial source or drain structures”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.